 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   FRANCISCO ALANIZ GARCIA,                   Case No. EDCV 17-1217 SVW (SS)

12                    Plaintiff,                ORDER ACCEPTING FINDINGS,

13         v.                                   CONCLUSIONS, AND

14   MORENO VALLEY POLICE                       RECOMMENDATIONS OF UNITED
     DEPARTMENT, et al.,
15                                              STATES MAGISTRATE JUDGE
                      Defendants.
16

17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the

19   Complaint, Plaintiff’s Motion for Summary Judgment, Defendants’

20   Motion for Summary Judgment, all the records and files herein, the

21   Report and Recommendation of United States Magistrate Judge, and

22   Defendants’ Objections.       After having made a de novo determination

23   of   the   portions    of   the   Report    and   Recommendation   to   which

24   Objections were directed, the Court concurs with and accepts the

25   findings and conclusions of the Magistrate Judge.             However, the

26   Court addresses Defendants’ Objections in the discussion below.

27

28
 1         In their Objections, Defendants argue that the Report and
 2   Recommendation erred by finding the individual Defendants liable
 3   for the Miranda violation because the officers did not proximately
 4   cause   the   violation.          Instead,   Defendants     contend    that    the
 5   prosecutor’s decision to use the confession at trial and the trial
 6   court’s decision to admit the confession were superseding proximate
 7   causes.     Defendants also argue that they are entitled to qualified
 8   immunity because whether an interrogating officer could continue
 9   questioning a suspect after an “ambiguous” invocation of the right
10   to remain silent was not settled law in December 2007, when the
11   confession here was obtained.
12

13         Defendants’ contention that the Ninth Circuit’s decisions in
14   Stoot v. City of Everett, 582 F.3d 910 (9th Cir. 2009), and Crowe
15   v. Cnty. of San Diego, 608 F.3d 406 (9th Cir. 2010), are not
16   controlling    fails    to   persuade    the   Court   that    the    Report   and
17   Recommendation should be rejected.             In addition to the clear and
18   extensive     citations      to     those    cases     in     the    Report    and
19   Recommendation, references to Stoot and Crowe in other decisions
20   in   this   Circuit    plainly     establish    that   they    are   controlling
21   precedent in determining whether an interrogating officer may be
22   deemed the proximate cause of a Miranda violation, even though the
23   officer does not make the ultimate decision to use the improperly
24   obtained confession at trial.           See, e.g., Hazle v. Crofoot, 727
25   F.3d 983, 996 (9th Cir. 2013) (“In Crowe v. Cnty. of San Diego,
26   for example, we found police officers to be the proximate cause of
27   a Miranda violation, even though they did not commit the ultimate
28   act that completed the constitutional violation.”) (citing Crowe,

                                             2
 1   608 F.3d at 430–31); Johnson v. Bay Area Rapid Transit Dist., 2013
 2   WL 6155266, at *6 (N.D. Cal. Nov. 22, 2013) (“In Stoot, the
 3   prosecutor’s decision to use the statements in the probable cause
 4   affidavit did not ‘break’ the causal chain because, as discussed,
 5   it    was    reasonably     foreseeable      that    a    prosecutor    would     use   a
 6   suspect’s      confession     in     that    way,     particularly       because      the
 7   defendant officer included several of the incriminating statements
 8   in the official police report.”) (citing Stoot, 582 F.3d at 926).
 9   Defendants’      repeated     reliance       on   false     arrest     and     malicious
10   prosecution cases for their superseding causation argument is
11   simply misplaced.
12

13          Defendants’ qualified immunity claim is equally unfounded.
14   The    principal      cases    Defendants         rely     on   address        ambiguous
15   invocations      of   the    right   to     remain    silent.        Here,     when   the
16   interrogating officer asked Plaintiff, “do you wish to talk to me,”
17   Plaintiff “responded with a simple ‘no.’”                 Garcia v. Long, 808 F.3d
18   771, 773 (9th Cir. 2015).            As the Ninth Circuit held in affirming
19   this Court’s grant of habeas relief based on the same Miranda
20   violation, “[n]o one here contends, and the state court did not
21   find, that [Plaintiff’s] ‘no’ was ambiguous or equivocal on its
22   face,” id. at 778, and there was no reasonable basis, in law or in
23   fact, to find Plaintiff’s use of the word “no” ambiguous in context.
24   Id. at 779.     The Ninth Circuit’s determination that all questioning
25   must immediately cease upon an unambiguous invocation of the Fifth
26   Amendment was based in large part on the Supreme Court’s clear
27   holding in 1984 -- twenty-three years before the interrogation here
28   --    that    “‘[w]here      nothing      about     the    request     . . .    or    the

                                                 3
 1   circumstances leading up to the request would render it ambiguous,
 2   all questioning must cease.’”               Id. at 777 (quoting Smith v.
 3   Illinois, 469 U.S. 91, 98 (1984) (per curiam)).                Applying that law
 4   to the facts of this case, the Ninth Circuit concluded that “[u]nder
 5   any reasonable interpretation of the fact, [Plaintiff] simply,
 6   unambiguously, and unequivocally invoked [the right to remain
 7   silent].      Accordingly,    clearly       established       Supreme   Court   law
 8   required the suppression of [Plaintiff’s] interrogation tape and
 9   apology    letter.”     Garcia,   808       F.3d   at   784   (emphasis   added).
10   Defendants’ strained contentions that Plaintiff’s invocation of
11   his Fifth Amendment right was somehow ambiguous ignore the Ninth
12   Circuit’s express findings in its published decision.
13

14        IT IS ORDERED that Plaintiff’s Motion for Summary Judgment is
15   GRANTED IN PART.       Plaintiff’s claim against individual Defendants
16   Detectives Beatty and Lenton is GRANTED.                 Plaintiff is awarded
17   nominal damages of one dollar ($1.00), payable by Beatty and Lenton
18   jointly and severally within fourteen days of the date of this
19   Order.     Plaintiff’s Motion for Summary Judgment is DENIED in all
20   other respects.
21

22        IT IS FURTHER ORDERED that Defendants’ Motion for Summary
23   Judgment is GRANTED IN PART.      Plaintiff’s claim against the County
24   of   Riverside    is    DENIED,   as        are    Plaintiff’s     requests     for
25   compensatory and punitive damages.            Defendants’ Motion for Summary
26   Judgment is DENIED in all other respects.
27

28

                                             4
 1         IT IS HEREBY ORDERED that Judgment shall be entered against
 2   Plaintiff and in favor of the County of Riverside on Count I of
 3   the Complaint.
 4

 5         IT IS FURTHER ORDERED that Judgment shall be entered against
 6   Detectives Beatty and Lenton and in favor of Plaintiff on Counts
 7   II and III of the Complaint, and Plaintiff shall be awarded one
 8   dollar ($1.00) in nominal damages.
 9

10         The Clerk of the Court shall serve copies of this Order and
11   the Judgment herein on Plaintiff at his current address of record
12   and on counsel for Defendants.
13

14         LET JUDGMENT BE ENTERED ACCORDINGLY.
15

16   DATED: January 31, 2019
17                                        STEPHEN V. WILSON
                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                      5
